REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art made of record Takahashi et al. discloses the wireless communication control device as addressed in the Final Office Action dated July 2, 2020.  Takahashi et al. however fails to disclose in combination the wireless communication control device transmit, based on the first information, an instruction to control a reception mode of the at least one wireless communication device of the plurality of wireless communication devices that detected the radio wave, wherein the instruction to control the reception mode causes the plurality of wireless communication devices that detected the radio wave to execute a reception process for receiving the radio wave, and wherein the second instruction is not transmitted to any of the plurality of communication units that did not detect the radio wave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412